MEMORANDUM OPINION

                                           No. 04-12-00303-CR

                               IN RE Donald Ray MCINTOSH, Relator

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 13, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 16, 2011, Relator Donald Ray McIntosh filed a petition for writ of mandamus,

complaining of the trial court’s denial of his constitutional speedy trial, motion for self-

representation, habeas relief for an unreasonable bond, and the trial court judge refusal to recuse

himself upon Relator’s request.

           To obtain mandamus relief in a criminal matter, the relator must establish the act sought

to be compelled is ministerial rather than discretionary in nature, and there is no other adequate

remedy at law. Dickens v. Second Court of Appeals, 727 S.W.2d 542, 548 (Tex. Crim. App.

1987). Although a trial court has the discretion to permit hybrid representation, it is not required

to do so. See Scarbrough v. State, 777 S.W.2d 83, 92 (Tex. Crim. App. 1989); Landers v. State,

1
  This proceeding arises out of Cause No. 348071; 348072, styled State of Texas v. Donald Ray McIntosh, pending
in the County Court at Law No. 11, Bexar County, Texas, the Honorable Carlo Key presiding.
                                                                                     04-12-00303-CR


550 S.W.2d 272, 280 (Tex. Crim. App. 1977). It is well-established that a defendant in a

criminal matter does not have a right to hybrid representation. Scheanette v. State, 144 S.W.3d
503, 505 n. 2 (Tex. Crim. App. 2004). Accordingly, the act McIntosh seeks to compel is

discretionary, not ministerial, in nature and we, therefore, deny McIntosh relief with regard to his

motion for self-representation. See TEX. R. APP. P. 52.8(a).

       With regard to the remaining allegations in McIntosh’s petition, a trial court has no legal

duty to rule on pro se motions or petitions filed with regard to a criminal proceeding in which the

defendant is represented by counsel. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim.

App. 2007). Consequently, the trial court did not abuse its discretion by declining to rule on

McIntosh’s pro se motions. TEX. R. APP. P. 52.8(a).

       Accordingly, Relator’s petition for writ of mandamus is denied.



                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-